Citation Nr: 0319122	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-20 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel 


INTRODUCTION

The appellant had a period of active duty for training from 
September 1983 to March 1984, during which she completed 
basic and advanced training; and a period of service in the 
Army Reserve that ended in November 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision by the Washington, DC, Regional 
Office (RO).  In March 2003, the Board ordered additional 
development by its evidence development unit pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002). 


REMAND

In accordance with the March 2003 instruction to the Board's 
evidence development unit efforts were undertaken to secure 
additional evidence from the Washington VA Medical Center 
addressing the issue noted on the title page.  Unfortunately, 
a response has yet to be received from the Medical Center.  
As efforts to secure pertinent records in the possession of 
the U. S. Government must continue until VA is reasonably 
certain these records do not exist or further efforts would 
be futile, 38 U.S.C.A. § 5103A (West 2002), and as the 
provisions of 38 C.F.R. § 19.9(a)(2) authorizing Board 
development were recently invalidated by the United States 
Court of Appeals for the Federal Circuit, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this case must be REMANDED to the RO for 
the following action: 

1.  The RO must obtain from the VA 
Medical Center in Washington DC, reports 
of electroencephalography and 
computerized tomography ordered by Roy 
Goodman, M.D., following a November 1998 
neurologic examination of the appellant.  
If no records are available that fact 
must be recorded in the claims folder 
together with a detailed record setting 
forth all efforts to secure this 
evidence.

2.  Thereafter, the RO must readjudicate 
the question whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for residuals of a head 
injury, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence she must submit 
and what evidence VA will secure in 
developing her claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


